DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-34, 41-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, of U.S. Patent No. 11,043,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than  
claims 1, 15, of U.S. Patent No. 11,043,121 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
 Claims 21-34, 41-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,396,655. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than  
claim 1 of U.S. Patent No. 9,396,655 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

s 21-34, 41-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 22 of U.S. Patent No. 9,047,649. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than  
claims 1, 17, 22 of U.S. Patent No. 9,047,649 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 21-34, 41-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,373,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than  
Claim 1 of U.S. Patent No. 10,373,491 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 21-34, 41-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 8,233,919. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than  
claims 1, 11, of U.S. Patent No. 8,233,919 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-34, 41-46 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Tengler et al. (2008/0046175).
 Regarding claims 21, 28, Tengler discloses a method for receiving  distributing an alert (page 5, [0046-0047]), the method comprising: performing the following in a vehicle in communication with a server (server 18 arranges to communicate with vehicle 12 in page 3, [0028]); sending route information to the server (send a travel route to a destination of a host in page 2, [0012]) and receiving an alert from the server based on  traffic-related information related to a particular location is further along the route than  a current location of the vehicle (page 4, [0046-0047]; page 5, [0046-0047]).
 Regarding claims 22, 29, Tengler discloses sending information to the server that indicates that the vehicle is eligible to receive the alert (fig. 1-fig. 4; page 5, [0046]).
 Regarding claims 23, 30, Tengler discloses wherein the information comprises one or more of the following: location of the vehicle, a characteristic of the vehicle;  a user preference: a speed of the vehicle;  and wherein the location of the vehicle has a higher priority than the speed of the vehicle, a message attribute; jurisdiction information; historical information; and a context of the vehicle (page 5, [0046]).

  Regarding claims 25, 32, Tengler discloses sending information to the server indicating that  the vehicle is permitted to receive only an audible alert (page 5, [0046]).
 Regarding claims 26, 33, Tengler discloses sending information to the server the alert should be delayed (page 5, [0046]).
 Regarding claims 27, 34, Tengler discloses  sending the alert to a user device in the vehicle for outputting (fig. 3).
Regarding claims 41-42, Tengler discloses outputting the alert via an output device built in the vehicle (fig. 3-fig. 4; page 5, [0046]).

Regarding claim 43, Tengler discloses  a wireless interface (fig. 3; page 3, [0028]; and a processor configured to be in communication with the wireless interface (fig. 2-fig. 3; page 3, [0033-0034] and further configured to: send route information to a server via the wireless interface (page 3, [0028]), and receive an alert from the server based on traffic-related information related to a particular location further along the route than a current location of the apparatus (page 4, [0036-0037]).
 Regarding claim 44, Tengler discloses  an output device, wherein the processor is further configured to output the alert via the output device (fig. 2-fig. 3; page 5, [0046-0047]).
 Regarding claim 45,  Tengler discloses wherein the processor is further configured to send the alert to another apparatus for outputting (fig. 2-fig. 3; page 5, [0046-0047]). 
 Regarding claim 46, Tengler discloses wherein the apparatus is a vehicle (fig. 1-fig. 4; abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burns (US 6,590,507) discloses method and system for providing personalized traffic alerts.
Bando et al. (US 8,060,303) discloses navigation device and Lane guide method.
Goel et al. (US 2015/0160023) discloses personalized traffic alerts.
Zhao et al. (US 2004/0068364) discloses automated………..methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





DP
March 9, 2022

                                                                      /DANIEL PREVIL/                                                                      Primary Examiner, Art Unit 2684